


110 HR 5160 IH: SAVE Act of 2008
U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5160
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Kind (for himself
			 and Mr. Hulshof) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  retirement savings by modifying requirements with respect to
		  employer-established IRAs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Businesses Add Value for
			 Employees Act of 2008 or the SAVE Act of 2008.
		2.Elimination of
			 restriction on SIMPLE IRA rollovers
			(a)In
			 generalParagraph (3) of section 408(d) of the Internal Revenue
			 Code of 1986 (relating to rollover contribution) is amended by striking
			 subparagraph (G).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
			3.Allowing mid-year
			 SIMPLE IRA plan termination
			(a)In
			 generalSubsection (p) of section 408 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(11)Special rules
				relating to mid-year termination
						(A)In
				generalAn employer may elect to terminate (in such form and
				manner as the Secretary may provide) the qualified salary reduction arrangement
				of the employer at any time during the year.
						(B)Proration and
				application of qualified plan limitationIn the case of a year
				during which an employer terminates a qualified salary reduction arrangement
				before the end of such year—
							(i)the applicable
				dollar amount in effect for such year shall be prorated to the date of such
				termination,
							(ii)for purposes of
				determining the compensation of an employee for such arrangement for such year,
				the year of such termination shall be treated as ending on the date of such
				termination, and
							(iii)subparagraph (D)
				of paragraph (2) shall not apply with respect to a qualified plan maintained in
				such year only after the date of such
				termination.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after the date of the enactment of this Act.
			4.Elimination of
			 higher penalty on early SIMPLE IRA distributions
			(a)In
			 generalSubsection (t) of section 72 of the Internal Revenue Code
			 of 1986 (relating to 10 percent additional tax on early distributions from
			 qualified retirement plans) is amended by striking paragraph (6).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
			5.Increase in
			 contributions allowed for SIMPLE IRA
			(a)Additional
			 nonelective employer contributions allowed
				(1)In
			 generalSubparagraph (A) of section 408(p)(2) of the Internal
			 Revenue Code of 1986 (relating to qualified salary reduction arrangement) is
			 amended by striking and at the end of clause (iii), by
			 redesignating clause (iv) as clause (v), and by inserting after clause (iii)
			 the following new clause:
					
						(iv)the employer may make, in addition to any
				other contribution under this paragraph, nonelective contributions of not more
				than 10 percent of compensation (subject to the limitation described in
				subparagraph (B)(ii)) for each employee who is eligible to participate in the
				arrangement and who has at least $5,000 of compensation from the employer for
				the year,
				and
						.
				(2)Conforming
			 amendmentClause (v) of section 408(p)(2)(A) of such Code, as
			 redesignated by this section, is amended by striking clause (i) or
			 (iii) and inserting clause (i), (iii), or (iv).
				(b)Increase in
			 elective contribution limitationSubparagraph (E) of section
			 408(p)(2) is amended to read as follows:
				
					(E)Applicable dollar
				amountFor purposes of subparagraph (A)(ii), the applicable
				dollar amount shall be the applicable dollar amount in effect under
				subparagraph (B) of section
				402(g)(1).
					.
			(c)SIMPLE IRA
			 subject to defined contribution plan limitationSubsection (p) of
			 section 408 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(11)Subject to
				defined contribution plan limitationAn arrangement shall not be treated as a
				qualified salary reduction arrangement for any year if contributions with
				respect to any employee for the year exceed the limitation of paragraph (1) of
				section 415(c) (relating to limitation for defined contribution
				plans).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions for taxable years beginning after December 31, 2007.
			6.SIMPLE
			 401(k) parity for additional nonelective
			 employer contributions
			(a)In
			 generalSubparagraph (B) of
			 section 401(k)(11) of such Code (relating to contribution requirements) is
			 amended by adding at the end the following new clause:
				
					(iv)Special rule
				for additional nonelective employer contributionsAn arrangement shall not be treated as
				failing to meet the requirements of this subparagraph merely because under such
				arrangement the employer makes, in addition to any other contribution under
				this subparagraph, nonelective contributions of not more than 10 percent of
				compensation for each employee who is eligible to participate in the
				arrangement and who has at least $5,000 of compensation from the employer for
				the
				year.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to plan years
			 beginning after December 31, 2007.
			7.Automatic deferral
			 IRAs
			(a)In
			 generalSubpart A of part I of subchapter D of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to pension, profit-sharing, stock bonus
			 plans, etc.) is amended by inserting after section 408A the following new
			 section:
				
					408B.Automatic
				deferral IRAs
						(a)In
				generalAn automatic deferral IRA shall be treated for purposes
				of this title in the same manner as an individual retirement plan. An automatic
				IRA may also be treated as a Roth IRA for purposes of this title if it meets
				the requirements of section 408A.
						(b)Automatic
				deferral IRAFor purposes of this section, the term
				automatic deferral IRA means an individual retirement plan (as
				defined in section 7701(a)(37)) with respect to which contributions are made
				under an arrangement which satisfies the requirements of paragraphs (1) through
				(4) of subsection (c).
						(c)Automatic
				deferral IRA arrangements
							(1)Enrollment
								(A)In
				generalThe requirements of this paragraph are met if each
				employee eligible to participate in the arrangement is treated as having
				elected to have the employer make payments as elective contributions to an
				automatic deferral IRA on behalf of such employee (which would have otherwise
				been made to the employee directly in cash) in an amount equal to so much of a
				qualified percentage of compensation of such employee as does not exceed the
				deductible amount for such year (within the meaning of section 219(b)).
								(B)EligibilityAn
				employee is eligible to participate if such employee is described in paragraph
				(2) of section 408(k), except that for purposes of determining whether an
				employee is described in such paragraph, subparagraph (C) thereof shall be
				applied by substituting $5,000 for $450.
								(C)Election
				outThe election treated as having been made under subparagraph
				(A) shall cease to apply with respect to any employee who makes an affirmative
				election—
									(i)to
				not have such elective contributions made, or
									(ii)not later than
				the close of the 30-day period beginning on the date of the first contribution
				with respect to such employee, to make elective contributions at a level
				specified in such affirmative election.
									(D)Qualified
				percentageFor purposes of this paragraph, the term
				qualified percentage means, with respect to any employee, any
				percentage determined under the trust agreement if such percentage is applied
				uniformly, is at least 3 percent, and does not exceed 10 percent.
								(2)Notice
								(A)In
				generalThe requirements of this paragraph are met if, within a
				reasonable period before the first day an employee is eligible to participate
				in the arrangement, the employee receives written notice of the employee’s
				rights and obligations under the arrangement which—
									(i)is
				sufficiently accurate and comprehensive to apprise the employee of such rights,
				and
									(ii)is written in a
				manner calculated to be understood by the average employee to whom the
				arrangement applies.
									(B)Timing and
				contentA notice shall not be treated as meeting the requirements
				of subparagraph (A) with respect to an employee unless—
									(i)the notice explains the employee’s right to
				elect not to have elective contributions made on the employee's behalf (or to
				elect to have such contributions made at a different percentage),
									(ii)the notice explains how contributions made
				under the arrangement will be invested in the absence of any investment
				election by the employee, and
									(iii)the employee has a reasonable period of
				time after receipt of the notice described in clauses (i) and (ii) and before
				the first elective contribution is made to make either such election.
									(3)Default investment
				arrangementThe requirements of this paragraph are met if—
								(A)in the absence of
				an investment election by the employee with respect to the employee’s interest
				in the trust, such interest is invested as provided in regulations prescribed
				pursuant to subparagraph (A) of section 404(c)(5) of the Employee Retirement
				Income Security Act of 1974, and
								(B)the employer
				provides each employee who has an interest in the trust, notice which meets the
				requirements of subparagraph (B) of such section.
								(4)Administrative
				requirementsThe requirements of this paragraph are met
				if—
								(A)an employer must
				make the elective employer contributions under paragraph (1)(A) not later than
				the close of the 30-day period following the last day of the month with respect
				to which the contributions are to be made,
								(B)an employee may
				elect to terminate participation in the arrangement at any time during the
				year, except that if the employee so terminates, the arrangement may provide
				that the employee may elect to resume participation until the beginning of the
				next year, and
								(C)each employee
				eligible to participate may elect, during the 30-day period before the
				beginning of any year, or to modify the amount subject to such arrangement, for
				such
				year.
								.
			(b)Preemption of
			 conflicting State lawsAny
			 law of a State shall be superseded if it would directly or indirectly prohibit
			 or restrict an employer from creating or organizing an automatic deferral IRA
			 (as defined in section 408B of the Internal Revenue Service of 1986).
			(c)Clerical
			 amendmentThe table of sections for subpart A of part I of
			 subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to 408A the following new item:
				
					
						408B. Automatic deferral
				IRAs.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			8.Expanding small
			 employer pension plan startup cost credit
			(a)In
			 general
				(1)Including startup
			 costs for employer-established IRAsParagraph (2) of section
			 45E(d) of the Internal Revenue Code of 1986 (defining eligible employer plan)
			 is amended by inserting before the period and a plan of which a trust
			 described in section 408(c) is a part.
				(2)Additional
			 credit amount
					(A)In
			 generalSubsection (a) of section 45E of such Code is amended by
			 striking 50 percent of and all that follows and
			 inserting
						
							the sum
			 of—(1)50 percent of the
				qualified startup costs paid or incurred by the taxpayer during the taxable
				year, plus
							(2)$25 multiplied by
				the number of employees of the employer who participate in any eligible
				employer plan of the employer for the first time in such taxable
				year.
							.
					(B)Conforming
			 amendmentParagraph (2) of section 45E(c) of such Code (defining
			 eligible employer) is amended—
						(i)by
			 striking qualified employer plan in each place it appears and
			 inserting eligible employer plan, and
						(ii)by striking
			 qualified in the heading thereof and
			 inserting eligible.
						(b)Effective
			 dateThe amendment made by this section shall apply to costs paid
			 or incurred in taxable years beginning after the date of the enactment of this
			 Act.
			9.Amendment to
			 Employee Retirement Income Security Act of 1974
			(a)In
			 generalSection 3(2) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1002(2)) is amended by adding at the end the following
			 new subparagraph:
				
					(C)An individual retirement plan (as defined
				in section 7701(a)(37) of the Internal Revenue Code of 1986) shall not be
				considered a pension plan merely because an employer establishes a payroll
				deduction program for the purpose of enabling employees to make voluntary
				contributions to such account or
				annuity.
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
